Citation Nr: 9902746	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a temporary total disability rating based 
on a period of hospitalization from June 7, 1994, to 
September 12, 1994, under the provisions of 38 C.F.R. § 4.29.

3.  Entitlement to a temporary total disability rating based 
on a period of hospitalization from August 1, 1995, to 
October 29, 1995, under the provisions of 38 C.F.R. § 4.29.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and an Assistant Director of C.O.P.I.N. 
House.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter came before the Board of Veterans Appeals (Board) 
from a February 1994 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York that 
established service connection for PTSD and assigned a 10 
percent disability rating to this disorder.  A notice of this 
decision was issued in March 1994.  A notice of disagreement 
with respect to the rating assigned was received in May 1994.  
A statement of the case was issued in October 1994. A 
substantive appeal was received from the veteran in March 
1995.  A hearing limited to this issue was held at the RO in 
June 1995.  By a hearing officer's decision dated in October 
1995, the evaluation for this disorder was increased to 50 
percent disabling.

This matter also came before the Board from a March 1995 
decision by the RO that denied the veteran's claim for 
entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 based on hospitalization from June to 
September 1994.  A notice of disagreement was received in May 
1995.  A statement of the case was issued in May 1995.  A 
substantive appeal was received from the veteran in June 
1995.

Finally, this matter also came before the Board from a March 
1996 decision by the RO that denied the veteran's claim for 
entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 based on hospitalization from August 1, 
1995, to October 29, 1995.  A notice of disagreement was 
received in March 1996.  A statement of the case was issued 
in April 1996.  A substantive appeal was received from the 
veteran in April 1996.

The Board remanded the case in February 1997 for additional 
development of the evidence.


FINDING OF FACT

By letter dated and received in January 1998, the veteran 
withdrew his appeal of the issues of entitlement to an 
increased rating for PTSD, currently evaluated as 50 percent 
disabling and entitlement to temporary total disability 
ratings based on the periods of hospitalization from June 7, 
1994, to September 12, 1994 and from August 1, 1995, to 
October 29, 1995, under the provisions of 38 C.F.R. § 4.29.


CONCLUSION OF LAW

The appeal as to the issues of entitlement to an increased 
rating for PTSD, currently evaluated as 50 percent disabling, 
and entitlement to temporary total disability ratings based 
on the periods of hospitalization from June 7, 1994, to 
September 12, 1994 and from August 1, 1995, to October 29, 
1995, under the provisions of 38 C.F.R. § 4.29, have been 
withdrawn by the appellant and as such, there is no issue 
properly in appellate status. 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.204 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. § 20.101 (1998).  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.200 (1998).

In pertinent part, the provisions of 38 C.F.R. § 20.204(c) 
(1998) state that a substantive appeal may be withdrawn by 
the appellant.  In written correspondence received at the 
Board in January 1998, the veteran withdrew his claims 
regarding an increased rating for PTSD and total ratings 
based on the periods of hospitalization from June 7, 1994, to 
September 12, 1994 and from August 1, 1995, to October 29, 
1995, under the provisions of 38 C.F.R. § 4.29.  Since the 
veteran has withdrawn his appeal, the Board has no 
jurisdiction over the instant case. Accordingly, without an 
issue in appellate status, the Board does not have 
jurisdiction over any appeal.


ORDER

The appeal is dismissed.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs
Board of Veterans Appeals NOTICE

We have enclosed a copy of the Board of Veterans Appeals (BVA) decision in 
your appeal.  This is the final decision for all issues either allowed, 
denied, or dismissed by the BVA in the Order section of the decision.  
A remand section may follow the Order, but a remand is not a final 
decision.  The advice below only applies to issues that were allowed, 
denied, or dismissed in the Order.
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVAs decision.  If you are not satisfied with the BVAs decision on any or 
all of the issues allowed, denied, or dismissed, you have three options:
(1)  Motion for Reconsideration:  You can file a motion asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  There is no time limit for filing a motion for reconsideration.
(2)  Appeal to the United States Court of Veterans Appeals:  If this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988, you have the right to appeal it to the United States Court of 
Veterans Appeals (the Court).  A Notice of Appeal must be filed with the 
Court within 120 days from the date of mailing of the notice of the BVAs 
decision.  The date of mailing is the date that appears on the face of the 
enclosed BVA decision.  The Courts address is:  The United States Court of 
Veterans Appeals, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  
You may obtain information about the form of the Notice of Appeal, the 
procedure by which you may file your Notice of Appeal with the Court, the 
filing fee, and other matters covered by the Courts rules directly from 
the Court.  You must also mail a copy of the Notice of Appeal to the VA 
General Counsel (027), 810 Vermont Avenue, NW, Washington, DC 20420.  
However, this does not take the place of the Notice of Appeal you must file 
with the Court.  Filing a copy of your Notice of Appeal with the General 
Counsel, the Board, or any other VA office WILL NOT protect your right of 
appeal to the Court.
(3)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You can do one or any combination of the above three things, but filing a 
concurrent Notice of Appeal with the Court and a motion for reconsideration 
with the Board may delay your case because of jurisdictional conflicts.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that if we receive your motion for reconsideration within 120 days 
from the date we mailed you the enclosed decision you will still be able to 
file a Notice of Appeal with the Court within a period of 120 days from the 
date that the Board mails you either notice that it has denied your motion 
or notice of its decision on reconsideration.  If you file a Notice of 
Appeal with the Court before you file a motion for reconsideration with the 
BVA, the BVA will not be able to consider your motion without the Courts 
permission.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a service organization), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a notice 
of disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
DEC 
1997 
(RS)  
 4597

- 2 -




- 1 -


